Case 1:16-cv-21973-RNS Document 47 Entered on FLSD Docket 10/23/2020 Page 1 of 3




                             United States District Court
                                       for the
                             Southern District of Florida

   Kennedy Terrell Walker,           )
   Movant,                           )
                                     )
   v.                                ) Case No. 16-21973-Civ-Scola
                                     )
   United States of America,         )
   Respondent.                       )
                 Order Adopting Report and Recommendations
         This case was referred to the United States Magistrate Judge for a ruling
  on all pre-trial, nondispositive matters and for a report and recommendation
  on any dispositive matters. (ECF No. 3.) Previously, the Court adopted the
  magistrate judge’s report and recommendation, recommending that Movant
  Kennedy Terrell Walker’s § 2255 motion to vacate be denied. (Order, ECF No.
  20.) At the same time, the Court issued a certificate of appealability. (Id. at 2.)
  Walker appealed the Court’s decision and that appeal remains pending before
  the Eleventh Circuit. Now before the Court are Walker’s request to amend his
  motion to vacate under § 2255 and request for an indicative ruling. (Pet’r’s
  Mot., ECF No. 27.) United States Magistrate Judge Lisette Reid recommends
  that Walker’s motion to amend be denied. (Rep. & Rec., ECF No. 45.) Walker
  has timely objected to the recommendation. (Pet’r’s Objs., ECF No. 46.) The
  government has not responded to those objections and the time to do so has
  passed. After careful review, the Court overrules Walker’s objections (ECF No.
  46), adopts Judge Reid’s report and recommendations (ECF No. 45), and
  denies Walker’s motion to amend and denies as moot Walker’s motion for an
  indicative ruling (ECF No. 27).
     1. Background
         One of the charges Walker was convicted of, after a jury trial, was for
  being a felon in possession of a firearm under 18 U.S.C. § 922(g). Upon appeal,
  Walker’s convictions and sentence were affirmed by the Eleventh Circuit.
  United States v. Walker, 201 Fed. App’x 737, 741 (11th Cir. 2006). While
  Walker’s appeal of the Court’s denial of his associated § 2255 motion to vacate
  was pending, the United States Supreme Court issued its opinion in Rehaif v.
  United States, 139 S. Ct. 2191, 2194 (2019). In Rehaif the Supreme Court
  clarified that, in prosecutions under 18 U.S.C. § 922(g), the government must
  prove both that the defendant knew he possessed a firearm and also that he
  knew he had the relevant status, rendering his possession unlawful. Walker
Case 1:16-cv-21973-RNS Document 47 Entered on FLSD Docket 10/23/2020 Page 2 of 3




  says that Rehaif has rendered his conviction under § 922(g) invalid because the
  prosecution only charged him with knowing possession and not with
  knowledge of his status relevant to his possession. Accordingly, he seeks to
  amend his motion to vacate to include a claim challenging his § 922(g)
  conviction and sentence under Rehaif.
        Judge Reid recommends denying Walker’s motion to amend, concluding
  his Rehaif challenge is procedurally barred and Walker cannot establish cause
  and prejudice, or actual innocence, to overcome the bar.

     2. Discussion
         Walker, in his objections, complains Judge Reid’s report “jumps over the
  procedural questions at issue—whether to grant Mr. Walker leave to amend his
  § 2255 motion to add a Rehaif claim—and instead recommends denial based
  upon a substantive review of the merits of the Rehaif claim.” (Pet’r’s Objs. at 2–
  3.) According to Walker, this was in error because “the government explicitly
  waived” this defense to Walker’s claim. (Id. at 3.) The Court finds the argument
  unpersuasive.
         To the extent the government can be barred from raising an affirmative
  defense, the Court finds the application of this principle misplaced in the
  context of the procedural posture of this case. The Court concludes the
  government has not waived the “affirmative defense” because Walker’s Rehaif
  claim has never been at issue. The cases Walker relies on to support his
  argument are unavailing because they address waiver in the context of a
  government’s actual response to a habeas petition. E.g., Howard v. United
  States, 374 F.3d 1068, 1073 (11th Cir. 2004) (determining the government was
  barred from raising the defense of procedural default on appeal because
  neither the government nor the district court had raised the issue below);
  Burgess v. United States, 874 F.3d 1292, 1299 (11th Cir. 2017) (holding the
  district court erred when it sua sponte invoked a collateral-action waiver to
  dismiss a § 2255 motion after the government had waived the defense). Here, in
  contrast, the Court is evaluating a motion seeking leave to amend a motion to
  vacate under § 2255. The petitioner bears the burden of establishing that
  “justice so requires” the amendment. Fed. R. Civ. P. 15(a)(2). Here, the Court
  agrees with Judge Reid that justice does not require amendment because
  Walker’s Rehaif claim is procedurally defaulted and he cannot establish cause
  and prejudice or that he is actually innocent.
Case 1:16-cv-21973-RNS Document 47 Entered on FLSD Docket 10/23/2020 Page 3 of 3




     3. Conclusion
         The Court, thus, affirms and adopts Judge Reid’s report and
  recommendation (ECF No. 45), denying Walker’s motion for leave to amend
  his § 2255 motion to vacate (ECF No. 27). Because the Court denies the
  motion to amend, it denies Walker’s motion for an indicative ruling as moot. To
  the extent this order is considered a final order, the Court does not issue a
  certificate of appealability.
        Done and ordered in Miami, Florida, on October 23, 2020.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
